DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on 12/31/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent# 10841174 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Minato-ku, (Machine translated Japanese application publication: 2011-164666, “Minato-Ku” provided in IDS) in view of Park et al. (US Patent Publication: 20170231016, “Park”).

Regarding claim 9, A head-mounted device, (Minato-ku [0028] discloses that the display system is an HMD.  See Fig. 1 and “[0028]…The communication control device 100 is a communication device having a camera mounted on a user Ua and an HMD (Head Mounted Display) 104”) comprising:
a head-mounted display configured to present images of a real-world environment that includes first and second external electronic devices; (Minato-ku [0028] discloses that the display system is an HMD.  See Fig. 1 and “[0028]…The communication control device 100 is a communication device having a camera mounted on a user Ua and an HMD (Head Mounted Display) 104.”) , comprising:
a sensor that gathers gesture input; ([0034] discloses a touch panel having touch sensor to capture user input) and
However, Minato-ku doesn’t expressly teach, control circuitry configured to initiate wireless pairing between the first and second external electronic devices in response to the gesture input.
However, Park teaches, control circuitry configured to initiate wireless pairing between the first and second external electronic devices in response to a signal. (Fig. 8 and step 850, 860 and 870 and [0155-0157] discloses establishing wireless 
Minato-ku and Park are analogous as they are from the field of communication with different display devices.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Minato-ku to have included control circuitry configured to initiate wireless pairing between the first and second external electronic devices in response to the gesture input  similar to a control circuitry configured to initiate wireless pairing between the first and second external electronic devices in response to a signal from a sensor as taught by Park.
The motivation to include Park is to dynamically create wireless connection between selective devices as necessary to transfer data between the devices. 


Regarding claim 10, Minato-ku as modified by Park teaches, wherein the gesture input comprises a hand swipe between the first and second external electronic devices. (Minato-ku [0034] discloses a touch panel where user can specify an arbitrary position. a step of detecting the user input for specifying any data and the direction of the 1 communication device which the 1 communication device has. A communication control method includes the steps of: selecting a 2 communication device to which an estimated data transmission destination is to be selected from the environment map based on the direction specified by the user input.”) 


Regarding claim 11,   Minato-ku as modified by Park teaches, wherein the control circuitry is configured to overlay computer-generated display elements onto the images of the real-world environment in response to the gesture input. Minato-ku [0012] teaches, an animation representing a data transmission may be an animation such that some virtual object (e.g., a graphic, a symbol, or a character) moves from a data source device to a data destination device.)


Regarding claim 12,   Minato-ku as modified by Park teaches, wherein the computer-generated display elements include a line extending between the first and second external electronic devices. (Minato-ku [0012] teaches, an animation representing a data transmission may be an animation such that some virtual object (e.g., a graphic, a symbol, or a character) moves from a data source device to a data destination device.)


Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Minato-ku as modified by Park as applied to claim 9 and further in view of  Lee et al. ( US patent Publication: 20160198499, “Lee”).

Regarding claim 13, Minato-ku as modified by Park doesn’t expressly teach,   wherein the sensor gathers additional gesture input and wherein the control circuitry is 
However, Lee teaches, a sensor gathers additional gesture input and wherein a control circuitry is configured to break a wireless communications link between the first and second external electronic devices in response to the additional gesture input. ({0167] disclose that a user’s gesture determines whether the wireless connection will be maintained. {0175-0176] discloses how a wireless connection is broken.  ……………” [0175] FIG. 15 is a flowchart of a method for wirelessly connecting a device to a target device according to various embodiments of the present disclosure.  [0176] Referring to FIG. 15, a device 1000 according to another embodiment may temporarily perform a wireless connection with all of target devices existing in an orientation region of the device 1000 in response to a first input signal, determine a wireless connection with a target device located in a front direction of the device 1000 in response to a subsequent second input signal, and disconnect the wireless connections with the other target devices.”)
Minato-ku as modified by Park and Lee are analogous as they are from the field of controlling an external device.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Minato-ku as modified by Park to have the sensor gather additional gesture input and the control circuitry to break a wireless communications link between the first and second external electronic devices in response to the additional gesture input as taught by Lee.
.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Minato-ku as modified by Park as applied to claim 9 and further in view of  Fujimaki.

Regarding claim 14, Minato-ku as modified by Park doesn’t expressly teach, wherein the sensor comprises an infrared light camera.
However Fujimaki teaches, a sensor comprises an infrared light camera. (also performs gesture detection)  ((Fujimaki. [0352]…..  “However, a method of detecting fingers of the user is not limited to this method.  For example, it is also possible that a camera that images an infrared ray is mounted on the HMD 100, an infrared ray output from a device attached to a hand of the user is imaged by the camera, and a movement, a shape, a position, and the like of fingers of the user are detected.”) 
Minato-ku as modified by Park and Fujimaki are analogous as they are from eth filed of controlling of an external device using HMD.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Minato-ku as modified by Park to  have included  an infra-red camera as a sensor to capture the gestures for purpose of capturing gestures using additional means.

Minato-ku as modified by Park doesn’t expressly teach,   wherein the sensor comprises a visible light camera.
However Fujimaki teaches, a sensor comprises a visible light camera (also performs gesture detection) ((Fujimaki. [0352] For example, in the embodiments, fingers of the user are detected using the picked-up image data of the camera 61. On the first line of paragraph {0352] the camera 61 works as visible light camera as it compares to another implementation of infrared sensing.)
Minato-ku as modified by Park and Fujimaki are analogous as they are from eth filed of controlling of an external device using HMD.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Minato-ku as modified by Park to have included a visible light camera as a sensor to capture the gestures for purpose of capturing gestures using additional means.


Allowable Subject Matter
Claims 1-8, 16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:.
Claim 1 is allowable because applicant’s argument is persuasive that the prior art of record  fails to teach the amended limitation, control circuitry configured to overlay computer- generated display elements onto the external electronic device in the images of the real-world environment, wherein the computer-generated display elements comprise an option for controlling an operational setting of the external electronic 
Claims 2-8 are also allowed by virtue of dependency.

Claim 16 is allowed because applicant has included that the limitations of  objected dependent claim 17 into independent claim 16. The combination the best available prior arts fails to expressly teach the limitation, wherein the information is selected from the group consisting of: battery level, brightness level, volume level, power status, wireless connection status, and networking capabilities.
Dependent claims 18-20 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see remarks Page 9 with respect to rejection of obvious type double patenting have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.



Applicant’s arguments, see remarks Pages 11-12 with respect to rejection of claim 9 user 35 USC 103 have been fully considered and are not persuasive.  Therefore the rejection has been maintained.

Applicant argues, see remarks Pages 11-13 Claim 9 recites “A head-mounted device, comprising... a sensor that gathers gesture input; and control circuitry configured to initiate wireless pairing between the first and second external electronic devices in response to the gesture input. Claim 9 was rejected as allegedly being unpatentable over Minato-ku and Park. In the rejection, it was suggested that the touch sensor disclosed in Minato-ku was equivalent to the sensor of claim 9. Applicant respectfully disagrees. Minato-ku describes a communication control device 100 having a head-mounted display 104. Minato-ku also discloses a communication device 20. The touch sensor is located in communication device 20, not in communication control device 100 or head-mounted display 104. Park also fails to show or suggest a head-mounted device comprising “a sensor that gathers gesture input,” as recited in claim 9, and therefore does not make up for the deficiencies of Minato-ku.
During the December 29, 2021 telephone interview, the Examiner stated that the word “comprising” is an open-ended term and that the head-mounted display 100 of Minato-ku therefore “comprises” the touch sensor in communication device 20. 

Examiner replies, examiner didn’t mean to differentiate between comprising/including/consisting in the interview. A device can comprise/include/consist an element if the element is connected with the device. In this case the touch sensor is  connected with HMD. Note the claim didn’t recite head-mounted sensor. Claim is reciting a device comprising three elements: a head-mounted display, a sensor and control circuitry. All three elements can be interconnected. There is no requirement that that they are to be located in same place.  

Applicant argues, see remarks Page 13, “It was also conceded in the rejection that Minato-ku does not disclose “control circuitry configured to initiate wireless pairing between the first and second external electronic devices in response to the gesture input.” Park was suggested to make up for the deficiencies of Minato-ku. Applicant respectfully disagrees. Park discloses establishing a connection between devices, but Park is completely silent with respect to establishing a connection between devices “in 

Examiner replies, Park teaches a control circuitry configured to initiate wireless pairing between the first and second external electronic devices in response to a signal. Fig. 8 and step 850, 860 and 870 and [0155-0157] discloses establishing wireless communication link between two external electronic devices based on signal sent by an electronic device 101 (control circuitry). The signal comes from sensor of an electronic device. Examiner proposed to modify Minato-ku to have included a control circuitry configured to initiate wireless pairing between the first and second external electronic devices in response to the gesture input  similar to a control circuitry configured to initiate wireless pairing between the first and second external electronic devices in response to a signal from a sensor as taught by Park. The motivation to include Park is to dynamically create wireless connection between selective devices as necessary to transfer data between the devices. 

 				Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access 
/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616